Exhibit 10.5

 

EQT MIDSTREAM SERVICES, LLC
2012 LONG-TERM INCENTIVE PLAN

 

(As established effective July 2, 2012)

 

SECTION 1.                      PURPOSES

 

1.01                        The purpose of the 2012 Long-Term Incentive Plan
(the “Plan”) of EQT Midstream Services, LLC (the “Company”), the general partner
of EQT Midstream Partners, LP (the “Partnership), is to assist the Company and
the Partnership in attracting, retaining and motivating Employees and
Non-Employee Directors of outstanding ability and to align their interests with
those of the unitholders of the Partnership.

 

SECTION 2.                      DEFINITIONS; CONSTRUCTION

 

2.01                        Definitions.  In addition to the terms defined
elsewhere in the Plan, the following terms as used in the Plan shall have the
following meanings when used with initial capital letters:

 

2.01.1                            “Affiliate” means (i) any Subsidiary or
Parent, or (ii) an entity that directly or through one or more intermediaries
controls, is controlled by or is under common control with, the Company.

 

2.01.2                            “Award” means any Option, Unit Appreciation
Right, Restricted Unit, Phantom Unit, Performance Award or Other Unit-Based
Award, or any other right or interest relating to Units or cash granted under
the Plan.

 

2.01.3                            “Award Agreement” means any written agreement,
contract or other instrument or document evidencing an Award.

 

2.01.4                            “Board” means the Company’s Board of Managers.
Members of the Board are referred to herein as “directors.”

 

2.01.5                            “Cause,” unless otherwise determined by the
Committee, when used with respect to the termination of employment or service of
a Participant includes:

 

(a)                                 the conviction of a felony, a crime of moral
turpitude or fraud or having committed fraud, misappropriation or embezzlement
in connection with the performance of his duties;

 

(b)                                 willful and repeated failures to
substantially perform his assigned duties; or

 

(c)                                  a violation of any express significant
policies of the Company or an Affiliate.

 

For purposes of this Section 2.01.5, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant in

 

--------------------------------------------------------------------------------


 

bad faith and without reasonable belief that such action or omission was in the
best interest of the Company.

 

2.01.6                            “Code” means the Internal Revenue Code of
1986, as amended from time to time, together with rules, regulations and
interpretations promulgated thereunder.  References to particular sections of
the Code shall include any successor provisions.

 

2.01.7                            “Change of Control” has the meaning provided
in Section 9.03.

 

2.01.8                            “Committee” means the Board or any committee
of the Board as may be designated by the Board to administer the Plan, provided
however, that any member of a committee participating in the taking of any
action under the Plan shall qualify as (1) a “non-employee director” as then
defined under Rule 16b-3 or any successor rule and (2) an “independent” director
under the rules of the New York Stock Exchange.

 

2.01.9                            “DER” or “Distribution Equivalent Right” means
a right to receive an amount in cash or additional Awards equal to the cash
distributions made by the Partnership with respect to a Unit during a specified
period.

 

2.01.10                     “Disability” of a Participant has the meaning set
forth in Section 409A of the Code and, as of the effective date of the Plan,
means that the Participant (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s employer.

 

2.01.11                     “Employee” means an employee of the Company or any
of its Affiliates.

 

2.01.12                     “EQT” means EQT Corporation, a Pennsylvania
corporation.

 

2.01.13                     “EQT Long-Term Incentive Plan” means the EQT
Corporation 2009 Long-Term Incentive Plan, as may be amended, supplemented or
restated from time to time, or any successor plan.

 

2.01.14                     “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

2.01.15                     “Fair Market Value” of Units or any shares of stock
or other securities shall be the closing price per unit for the date as of which
Fair Market Value is to be determined in the principal market in which such
Units or other securities are traded, as quoted in the printed or the electronic
version of The Wall Street Journal (or in such other reliable printed or
electronic publication as the Committee, in its discretion, may determine to
rely upon).  If the Fair Market Value of Units on any date cannot be determined
on the basis set forth in the preceding sentence, or if a determination is

 

2

--------------------------------------------------------------------------------


 

required as to the Fair Market Value on any date of property other than units,
the Committee shall determine the Fair Market Value of such Units or other
property on such date by such method as the Committee determines in good faith
to be reasonable and in compliance with Section 409A of the Code.  Fair Market
Value shall be determined without regard to any restriction other than a
restriction that, by its terms, will never lapse.

 

2.01.16                     “Non-Employee Director” means a non-employee
director of the Company or any of its Affiliates.

 

2.01.17                     “Omnibus Agreement” means that certain Omnibus
Agreement, dated as of July 2, 2012, by and among the Company, the Partnership
and EQT, as may be amended, supplemented or restated from time to time.

 

2.01.18                     “Option” means a right, granted under Section 6.02
hereof, to purchase Units at a specified price during specified time periods.

 

2.01.19                     “Other Unit-Based Award” means an Award, granted
under Section 6.07 hereof, that is denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Units.

 

2.01.20                     “Parent” means a corporation, limited liability
company, partnership or other entity that, directly or indirectly, owns or
beneficially owns a majority of the voting power of the Company.

 

2.01.21                     “Participant” means an Employee or a Non-Employee
Director who is granted an Award under the Plan.

 

2.01.22                     “Performance Award,” “Performance Goal” and
“Performance Period” shall have the meanings provided in Section 6.06.

 

2.01.23                     “Phantom Unit” shall have the meaning provided in
Section 6.05.

 

2.01.24                     “Qualified Business Criteria” shall have the meaning
provided in Section 6.06(iii).

 

2.01.25                     “Restricted Units” means Units, granted under
Section 6.04 hereof, that are subject to certain restrictions.

 

2.01.26                     “Rule 16b-3” means Rule 16b-3 under the Exchange
Act, as amended from time to time, or any successor to such Rule promulgated by
the Securities and Exchange Commission under Section 16 of the Exchange Act.

 

2.01.27                     “Unit” or “Common Unit” means a common Unit of the
Partnership, and such other securities of the Partnership or other entity as may
be substituted for Units pursuant to Section 8.01 hereof.

 

3

--------------------------------------------------------------------------------


 

2.01.28                     “Unit Appreciation Right” means an award granted
under Section 6.03 hereof.

 

2.01.29                     “Subsidiary” means any corporation, limited
liability company, partnership or other entity in an unbroken chain of entities
beginning with the Company or the Partnership, if each of the entities other
than the last entity in the chain owns stock or other ownership interests
possessing at least 50% of the total combined voting power in one of the other
entities in the chain.

 

2.02                        Construction.  For purposes of the Plan, the
following rules of construction shall apply:

 

2.02.1                            The word “or” is disjunctive but not
necessarily exclusive.

 

2.02.2                            Words in the singular include the plural;
words in the plural include the singular; words in the neuter gender include the
masculine and feminine genders, and words in the masculine or feminine gender
include the other and neuter genders.

 

SECTION 3.                      ADMINISTRATION

 

3.01                        The Plan shall be administered by the Committee.

 

The Committee shall have full and final authority to take the following actions,
in each case subject to and consistent with the provisions of the Plan:

 

(i)                                     to designate Participants;

 

(ii)                                  to determine the type or types of Awards
to be granted to each Participant;

 

(iii)                               to determine the number of Awards to be
granted, the number of Units or amount of cash or other property to which an
Award will relate, the terms and conditions of any Award (including, but not
limited to, any exercise price, grant price or purchase price, any limitation or
restriction, any schedule for lapse of limitations, forfeiture restrictions or
restrictions on exercisability or transferability, and accelerations or waivers
thereof, based in each case on such considerations as the Committee shall
determine), and all other matters to be determined in connection with an Award;

 

(iv)                              to determine whether, to what extent and under
what circumstances an Award may be settled in, or the exercise price of an Award
may be paid in cash, Units, other Awards or other property, or an Award may be
accelerated, vested, canceled, forfeited, exchanged or surrendered;

 

(v)                                 to interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan;

 

(vi)                              to prescribe the form of each Award Agreement,
which need not be identical for each Participant;

 

4

--------------------------------------------------------------------------------


 

(vii)                           to adopt, amend, suspend, waive and rescind such
rules and regulations as the Committee may deem necessary or advisable to
administer the Plan;

 

(viii)                        to correct any defect or supply any omission or
reconcile any inconsistency, and to construe and interpret the Plan, the
rules and regulations, any Award Agreement or other instrument entered into or
Award made under the Plan;

 

(ix)                              to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan;

 

(x)                                 to make such filings and take such actions
as may be required from time to time by appropriate state, regulatory and
governmental agencies; and

 

(xi)                              adopt such modifications, procedures, and
subplans as may be necessary or desirable to comply with provisions of the laws
of non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in such other jurisdictions and to meet the objectives of the Plan.

 

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, the Partnership, Affiliates,
Participants, any person claiming any rights under the Plan from or through any
Participant, Employees, Non-Employee Directors and unitholders.  The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting any power or authority of the
Committee.  The Committee may delegate, within limits and subject to the terms
it may establish from time to time, the authority to perform administrative
functions under the Plan and, with respect to Participants who are not subject
to Section 16 of the Exchange Act, to grant Awards and take such actions and
perform such functions under the Plan as the Committee may specify. 
Specifically, and without limiting the foregoing, the Committee may delegate to
the Compensation Committee of the Board of Directors of EQT all of the powers of
the Committee hereunder with respect to Awards granted hereunder to employees of
EQT or its subsidiaries.  Each member of the Committee shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him by
an Employee, the Company’s independent certified public accountants, or any
executive compensation consultant or other professional retained by the Company
and/or the Committee to assist in the administration of the Plan.

 

SECTION 4.                      UNITS SUBJECT TO THE PLAN

 

4.01                        The maximum net number of Units that may be issued
and in respect of which Awards may be granted under the Plan shall be 2,000,000
Units, subject to adjustment as provided in Section 8.01, which may be used for
all forms of Awards.  Each Unit issued under the Plan pursuant to an Award other
than (i) an Option or other purchase right for which the Participant pays the
Fair Market Value for such Unit measured as of the grant date, or (ii) a Unit
Appreciation Right having a Base Price equal to the Fair Market Value of a Unit
as of the grant date, shall reduce the number of available Units by two (2).

 

5

--------------------------------------------------------------------------------


 

For purposes of this Section 4.01, the number of Units to which an Award relates
shall be counted against the number of Units available under the Plan at the
time of grant of the Award, unless such number of Units cannot be determined at
that time, in which case the number of Units actually distributed pursuant to
the Award shall be counted against the number of Units available under the Plan
at the time of distribution; provided, however, that Awards related to or
retroactively added to, or granted in tandem with, substituted for or converted
into, other Awards shall be counted or not counted against the number of Units
reserved and available under the Plan in accordance with procedures adopted by
the Committee so as to ensure appropriate counting but avoid double counting.

 

If any Units to which an Award relates are forfeited, or payment is made to the
Participant in the form of cash, cash equivalents or other property other than
Units, or the Award otherwise terminates without payment being made to the
Participant in the form of Units, any Units counted against the number of Units
available under the Plan with respect to such Award shall, to the extent of any
such forfeiture, alternative payment or termination, again be available for
Awards under the Plan.  Notwithstanding the foregoing, the following Units shall
not become available for purposes of the Plan:  (1) Units previously owned or
acquired by the Participant that are delivered to the Company, or withheld from
an Award, to pay the exercise price, or (2) Units that are delivered or withheld
for purposes of satisfying a tax withholding obligation.  Any Units distributed
pursuant to an Award may consist, in whole or part, of authorized and unissued
Units, including Units repurchased by the Company for purposes of the Plan.

 

SECTION 5.                      ELIGIBILITY

 

5.01                        Awards may be granted only to individuals who are
active Employees (including, without limitation, Employees who also are
directors or officers) or Non-Employee Directors.

 

SECTION 6.                      SPECIFIC TERMS OF AWARDS

 

6.01                        General.  Subject to the terms of the Plan and any
applicable Award Agreement, Awards may be granted as set forth in this
Section 6.  In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to the terms of
Section 10.01), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including separate
escrow provisions and terms requiring forfeiture of Awards in the event of
termination of employment by the Participant.  Except as required by applicable
law, Awards may be granted for no consideration other than prior and/or future
services.  Awards may be granted in conjunction with, or in satisfaction of,
awards under the EQT Long-Term Incentive Plan.

 

6.02                        Options.  The Committee is authorized to grant
Options to Participants on the following terms and conditions:

 

(i)                                     Exercise Price.  The exercise price per
Unit of an Option shall not be less than 100% of the Fair Market Value of a Unit
on the date of grant of such Option.

 

(ii)                                  Option Term.  The term of each Option
shall be determined by the Committee, except that no Option (other than
nonstatutory Options granted to Participants outside the United States) shall be
exercisable after the expiration of ten

 

6

--------------------------------------------------------------------------------


 

years from the date of grant.  The Option shall be evidenced by a form of
written Award Agreement, and subject to the terms thereof.

 

(iii)                               Times and Methods of Exercise.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part, the methods by which the exercise price may be paid or
deemed to be paid, and the form of such payment, including, without limitation,
cash, Units, or other property or any combination thereof, having a Fair Market
Value on the date of exercise equal to the exercise price, provided, however,
that (1) in the case of a Participant who is at the time of exercise subject to
Section 16 of the Exchange Act, any portion of the exercise price representing a
fraction of a Unit shall in any event be paid in cash or in property other than
any equity security (as defined by the Exchange Act) of the Company and
(2) Units delivered or withheld may be subject to terms and conditions imposed
by the Committee.

 

Units may be withheld from the exercise or delivered in payment of the exercise
price of an Option, if authorized by the Committee, which in the case of
delivery may be accomplished through the effective transfer to the Company of
Units held by a broker or other agent.  Unless otherwise determined by the
Committee, the Company will also cooperate with any person exercising an Option
who participates in a cashless exercise program of a broker or other agent under
which all or part of the Units received upon exercise of the Option are sold
through the broker or other agent, for the purpose of paying the exercise price
of an Option.  In such case, the date of exercise shall be deemed to be the date
on which an irrevocable notice of exercise is received by the Company, legal
ownership of the option Units shall pass to the optionee on such exercise date,
and the exercise price shall be delivered to the Company by the settlement date.

 

(iv)                              Termination of Employment.  In the case of
Participants who are Employees, unless otherwise determined by the Committee and
reflected in the Award Agreement:

 

(A)                               If a Participant shall die while employed by
the Company or an Affiliate or during a period following termination of
employment during which an Option otherwise remains exercisable under this
Section 6.02(iv) or terminate employment due to Disability, Options granted to
the Participant, to the extent exercisable at the time of the Participant’s
death or termination of employment due to Disability, may be exercised within
one year after the date of the Participant’s death or termination due to
Disability, but not later than the expiration date of the Option, by the
Participant, or executor or administrator of the Participant’s estate or by the
person or persons to whom the Participant shall have transferred such right by
will, by the laws of descent and distribution or, if permitted by the Committee,
by inter vivos transfer.

 

(B)                               If the employment of a Participant with the
Company or an Affiliate shall be involuntarily terminated under circumstances
that would qualify the Participant for benefits under any Company severance plan
or arrangement, Options granted to the Participant, to the extent exercisable at
the date of the Participant’s termination of employment, may be exercised within
90 days after

 

7

--------------------------------------------------------------------------------


 

the date of termination of employment, but not later than the expiration date of
the Option.

 

(C)                               Subject to Section 9.02, if the Participant
voluntarily terminates employment with the Company or an Affiliate for any
reason, including retirement, Options granted to the Participant, whether
exercisable or not, shall terminate immediately upon the termination of
employment of the Participant.

 

(D)                               Except to the extent an Option remains
exercisable under paragraph (A) or (B) above or under Section 9.02, any Option
granted to a Participant shall terminate immediately upon the termination of
employment of the Participant with the Company and/or an Affiliate.

 

(v)                                 Termination of Service.  In the case of
Participants who are Non-Employee Directors, unless otherwise determined by the
Committee and reflected in the Award Agreement:

 

(A)                               If a Participant shall die while in service as
a director of the Company or an Affiliate or during a period following
termination of service during which an Option otherwise remains exercisable
under this Section 6.02(v), Options granted to the Participant, to the extent
exercisable at the time of the Participant’s death, may be exercised within
three years after the date of the Participant’s death, but not later than the
expiration date of the Option, by the executor or administrator of the
Participant’s estate or by the person or persons to whom the Participant shall
have transferred such right by will or by the laws of descent and distribution
or, if permitted by the Committee, by inter vivos transfer.

 

(B)                               If the service of a Participant as a director
of the Company or an Affiliate shall be terminated for reasons other than
removal for cause by the Board or a court pursuant to applicable law, Options
granted to the Participant, to the extent exercisable at the date of the
Participant’s termination of service, may be exercised within three years after
the date of termination of service, but not later than the expiration date of
the Option.

 

(C)                               Except to the extent an Option remains
exercisable under paragraph (A) or (B) above or under Section 9.02, any Option
granted to a Participant shall terminate immediately upon the termination of
service of the Participant as a director of the Company and/or an Affiliate.

 

(vi)                              Individual Limit on Options and Unit
Appreciation Rights.  The aggregate number of Units for which Options and Unit
Appreciation Rights may be granted under the Plan to any single Participant in
any calendar year shall not exceed 150,000 Units.

 

(vii)                           Prohibition on Repricing.  Except as otherwise
provided in Section 8, the exercise price of an Option may not be reduced,
directly or indirectly by cancellation and regrant or otherwise, without the
prior approval of the unitholders of the Partnership. In addition, the Company
may not, without the prior approval of unitholders of the Partnership,

 

8

--------------------------------------------------------------------------------


 

repurchase an Option for value from a Participant if the current Fair Market
Value of the Units is lower than the exercise price per Unit of the Option

 

(viii)                        Section 409A Limits.  Notwithstanding anything in
this Plan or any Award Agreement, no Option shall provide for DERs or have any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the Option.

 

(ix)                              Reload Rights.  No Option shall be granted
with reload rights.

 

6.03                        Unit Appreciation Rights.  The Committee is
authorized to grant Unit Appreciation Rights on the following terms and
conditions:

 

(i)                                     Price of Unit Appreciation Rights.  The
base price for Unit Appreciation Rights (the “Base Price”) shall be such price
as the Committee, in its sole discretion, shall determine but shall not be less
than one hundred percent (100%) of the Fair Market Value per Unit covered by the
Unit Appreciation Right on the date of grant.

 

(ii)                                  Payment of Unit Appreciation Rights.  Unit
Appreciation Rights shall entitle the Participant upon exercise to receive the
amount by which the Fair Market Value of a Unit on the date of exercise exceeds
the Base Price of a Unit Appreciation Right, multiplied by the number of units
in respect of which the Unit Appreciation Right shall have been exercised.  In
the sole discretion of the Committee, the Company may pay all or any part of its
obligation arising out of a Unit Appreciation Right exercise in cash, Units or
any combination thereof.  Payment shall be made by the Company upon the date of
exercise.

 

(iii)                               Term and Exercise of Unit Appreciation
Rights.  The term of any Unit Appreciation Right granted under the Plan shall be
for such period as the Committee shall determine, but for not more than ten
years from the date of grant thereof.  Each Unit Appreciation Right shall be
subject to earlier termination under the rules applicable to Options as provided
in Section 6.02(iv) and (v) hereof.  Each Unit Appreciation Right granted under
the Plan shall be exercisable on such date or dates during the term thereof and
for such number of Units as may be provided in the Award Agreement.

 

(iv)                              Prohibition on Repricing.  Except as otherwise
provided in Section 8, the base price of a Unit Appreciation Right may not be
reduced, directly or indirectly by cancellation and regrant or otherwise,
without the prior approval of the unitholders of the Partnership. In addition,
the Company may not, without the prior approval of unitholders of the
Partnership, repurchase a Unit Appreciation Right for value from a Participant
if the current Fair Market Value of the Units is lower than the Base Price per
Unit of the Unit Appreciation Right.

 

(v)                                 Section 409A Limits.  Notwithstanding
anything in this Plan or any Award Agreement, no Unit Appreciation Right shall
provide for DERs or have any feature for the deferral of compensation other than
the deferral of recognition of income until the exercise or disposition of the
Unit Appreciation Right.

 

9

--------------------------------------------------------------------------------


 

6.04                        Restricted Units.  The Committee is authorized to
grant Restricted Units to Participants on the following terms and conditions:

 

(i)                                     Issuance and Restrictions.  Restricted
Units shall be subject to such restrictions on transferability and other
restrictions as the Committee may impose (including, without limitation,
limitations on the right to vote Restricted Units or the right to receive
distributions thereon), which restrictions may lapse separately or in
combination at such times, under such circumstances, in such installments or
otherwise, as the Committee shall determine at the time of grant or thereafter. 
The restriction period applicable to Restricted Units (other than Restricted
Units granted to Non-Employee Directors) shall, in the case of a time based
restriction period, be not less than three years, with no more frequent than
annual ratable vesting over such period or, in the case of a performance based
restriction period, be not less than one year; provided, however, that up to
50,000 Units may be granted as Restricted Units or Phantom Units, in either case
with no minimum vesting period.

 

(ii)                                  Forfeiture.  Except as otherwise
determined by the Committee at the time of grant or thereafter, upon termination
of employment or service during the applicable restriction period, Restricted
Units that are at that time subject to restrictions shall be forfeited and
reacquired by the Company for no consideration; provided, however, that the
Committee may provide, by rule or regulation or in any Award Agreement, that
restrictions on Restricted Units shall be waived in whole or in part in the
event of terminations resulting from specified causes.

 

(iii)                               Certificates for Units.  Restricted Units
granted under the Plan may be evidenced in such manner as the Committee shall
determine, including, without limitation, issuance of certificates representing
Units, which may be held in escrow or recordation in book entry form. 
Certificates representing Restricted Units shall be registered in the name of
the Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Units.

 

6.05                        Phantom Units.  The Committee may, subject to the
provisions of the Plan and such other terms and conditions as it may prescribe,
grant Phantom Units to Participants.

 

(i)                                     Issuance and Restrictions.  The
restricted period applicable to Phantom Units (other than Phantom Units granted
to Non-Employee Directors) shall, in the case of a time based restriction, be
not less than three years, with no more frequent than annual ratable vesting
over such period or, in the case of a performance based restriction, be not less
than one year; provided, however, that up to 50,000 Units may be granted as
Phantom Units or Restricted Units, in either case with no minimum vesting
period.  The Committee may also provide the right to receive DERs on Phantom
Units, on a current, reinvested and/or restricted basis.

 

(ii)                                  Forfeiture.  Except as otherwise
determined by the Committee at the time of grant or thereafter, upon termination
of employment or service during the applicable restriction period, Phantom Units
that at that time are subject to restrictions shall be forfeited; provided,
however, that the Committee may provide, by rule or regulation or in

 

10

--------------------------------------------------------------------------------


 

any Award Agreement, that restrictions on Phantom Units shall be waived in whole
or in part in the event of terminations resulting from specified causes.

 

(iii)                               Payment.  Unless otherwise determined by the
Committee and provided in an Award Agreement, during the two and one-half months
following the end of the calendar year in which vesting occurs, the Company
shall pay to the Participant in cash an amount equal to the number of Phantom
Units vested multiplied by the Fair Market Value of a Unit on such date. 
Notwithstanding the foregoing sentence, the Committee shall have the authority,
in its discretion, to determine that the obligation of the Company shall be paid
in Units or part in cash and part in Units.

 

6.06                        Performance Awards.  The Committee is authorized to
grant Performance Awards to Participants on the following terms and conditions:

 

(i)                                     General.  A Performance Award shall
represent a right to receive Units, cash, other property or any combination
thereof based on the achievement, or the level of achievement, during a
specified Performance Period of one or more Performance Goals established by the
Committee at the time of the Award.  Performance Periods for Performance Awards
shall be no less than one year in duration.

 

(ii)                                  Terms.  At or prior to the time a
Performance Award is granted, the Committee shall cause to be set forth in the
Award Agreement or otherwise in writing (1) the Performance Goals applicable to
the Award and the Performance Period during which the achievement of the
Performance Goals shall be measured, (2) the number of Units or amount that may
vest or be earned by the Participant based on the achievement, or the level of
achievement, of the Performance Goals or the formula by which such number of
Units or amount shall be determined and (3) such other terms and conditions
applicable to the Award as the Committee may, in its discretion, determine to
include therein. The terms for such Award so established by the Committee shall
be objective such that a third party having knowledge of the relevant facts
could determine whether or not any Performance Goal has been achieved, or the
extent of such achievement, and the amount, if any, that has been earned by the
Participant based on such performance.  The Committee may retain the discretion
to reduce (but not to increase) the amount of a Performance Award or a number of
Units that will be earned based on the achievement of Performance Goals.  When
the Performance Goals are established, the Committee shall also specify the
manner in which the level of achievement of such Performance Goals shall be
calculated and the weighting assigned to such Performance Goals.  The Committee
may determine and specify within the first 90 days of the Performance Period
that unusual items or certain specified events or occurrences, including changes
in accounting standards or tax laws and the effects of non-operational items or
extraordinary items as defined by generally accepted accounting principles or
international financial reporting standards as specified by the Committee, shall
be excluded from the calculation.

 

(iii)                               Performance Goals.  “Performance Goals”
shall mean one or more preestablished, objective measures of performance during
a specified Performance Period, selected by the Committee in its discretion. 
Such Performance Goals may be

 

11

--------------------------------------------------------------------------------


 

based upon one or more of the following objective performance measures
(“Qualified Business Criteria”):  earnings per unit, earnings per unit growth,
revenue growth, revenues, expenses, return on equity, return on total capital,
return on assets, earnings (such as net income, EBIT and similar measures),
earnings growth, cash flow (such as EBITDA, cash available for distributions and
similar measures), unit price, economic value added, gross margin, operating
income, volumes metrics (such as volumes transported or gathered and similar
measures), operating efficiency metrics (such as unit operating expense
measures, general & administrative expenses (“G&A”) per mcf, G&A per customer
and other G&A metrics, unit gathering and compression expenses and other
midstream efficiency measures, lost and unaccounted for gas metrics, compressor,
pipeline or processing downtime and similar measures), construction efficiency
metrics (such as timely completion, cost within budget and similar measures),
gas storage metrics (such as lease acquisitions and divestures), customer
services measures (such as wait time, on-time service, calls answered and
similar measures) or total unitholder return.  Performance Goals based on such
Qualified Business Criteria may be based either on the performance of the
Company, one or more Subsidiaries or other Affiliates, any branch, department,
business unit or other portion thereof under such measure for the Performance
Period and/or upon a comparison of such performance with the performance of a
peer group of corporations, prior Company performance or other measure selected
or defined by the Committee at the time of grant.  Performance Goals with
respect to Qualified Business Criteria may be specified in absolute terms, in
percentages, or in terms of growth from period to period or growth rates over
time, as well as measured relative to the performance of a group of comparator
companies, or a published or special index, or a stock market index, that the
Committee deems appropriate.  Performance Goals need not be based upon an
increase or positive result under a business criterion and could include, for
example, the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).

 

(iv)                              Committee Certification.  Following completion
of the applicable Performance Period, and prior to any payment of or release of
Units pursuant to a Performance Award to the Participant, the Committee (or the
Compensation Committee of the Board of Directors of EQT with respect to
Performance Awards granted hereunder to employees of EQT or its subsidiaries)
shall determine in accordance with the terms of the Award and shall certify in
writing whether the applicable Performance Goal or Goals were achieved, or the
level of such achievement, and the amount, if any, earned by the Participant
based upon such performance.  For this purpose, approved minutes of the meeting
of the Committee at which certification is made shall be sufficient to satisfy
the requirement of a written certification.  Performance Awards are not intended
to provide for the deferral of compensation, such that payment for earned
Performance Awards shall be paid within two and one-half months following the
end of the calendar year in which the Performance Period ends or upon vesting,
as may be required to avoid characterization of such Awards as deferred
compensation under Section 409A of the Code.

 

(v)                                 Maximum Individual Performance Award
Payments.  In any one calendar year, the maximum amount that may be earned by
any single Participant for Performance Awards shall be the sum of (a) $2,000,000
for Performance Awards granted under the

 

12

--------------------------------------------------------------------------------


 

Plan and payable in cash or property (other than Units) and (b) 100,000 Units
for Performance Awards granted under the Plan and payable in Units.  For
purposes of applying these limits in the case of multi-year Performance Periods,
the amount or number of Units deemed earned in any one calendar year is the
total amount paid or Units earned for the Performance Period divided by the
number of calendar years in the Performance Period.  In applying this limit, the
amount of any cash or the Fair Market Value or number of any Units or other
property earned by a Participant shall be measured as of the close of the final
year of the Performance Period regardless of the fact that certification by the
Committee and actual payment or release of restrictions to the Participant may
occur in a subsequent calendar year or years.

 

6.07                        Other Unit-Based Awards.  The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Units,
as deemed by the Committee to be consistent with the purposes of the Plan,
including, without limitation, purchase rights, Units awarded that are not
subject to any restrictions or conditions, convertible securities, exchangeable
securities or other rights convertible or exchangeable into Units, as the
Committee in its discretion may determine.  In the discretion of the Committee,
such Other Unit Based Awards, including Units, or other types of Awards
authorized under the Plan, may be used in connection with, or to satisfy
obligations of the Company or an Affiliate under, other compensation or
incentive plans, programs or arrangements of the Company or any Affiliate for
eligible Participants.

 

The Committee shall determine the terms and conditions of Other Unit-Based
Awards.  Units or securities delivered pursuant to a purchase right granted
under this Section 6.07 shall be purchased for such consideration, paid for by
such methods and in such forms, including, without limitation, cash, Units
delivered or withheld, or other property or any combination thereof, as the
Committee shall determine, but the value of such consideration shall not be less
than the Fair Market Value of such Units or other securities on the date of
grant of such purchase right.  Delivery of Units or other securities in payment
of a purchase right, if authorized by the Committee, may be accomplished through
the effective transfer to the Company of Units or other securities held by a
broker or other agent.  Unless otherwise determined by the Committee, the
Company will also cooperate with any person exercising a purchase right who
participates in a cashless exercise program of a broker or other agent under
which all or part of the Units or securities received upon exercise of a
purchase right are sold through the broker or other agent, or under which the
broker or other agent makes a loan to such person, for the purpose of paying the
exercise price of a purchase right.  Notwithstanding the preceding sentence,
unless the Committee, in its discretion, shall otherwise determine, the exercise
of the purchase right shall not be deemed to occur, and no Units or other
securities will be issued by the Company upon exercise of a purchase right,
until the Company has received payment in full of the exercise price.  Units,
securities, cash or other payments made with respect to particular Other
Unit-Based Awards that may constitute deferred compensation under Section 409A
of the Code may only be payable upon a permissible payment event under
Section 409A of the Code and the terms and conditions of such awards shall be in
compliance with such, and all related, requirements.

 

6.08                        DERs.  The Committee is authorized to grant DERs
with respect to any Awards granted hereunder (other than Options or Unit
Appreciation Rights), subject to such terms and

 

13

--------------------------------------------------------------------------------


 

conditions as may be selected by the Committee; provided that, subject to
Section 12.04 hereof, no distributions shall be paid or distributed in advance
of the vesting of the underlying Award.  DERs shall entitle the Participant to
receive payments equal to distributions with respect to all or a portion of the
number of Units subject to the Award, as determined by the Committee.  The
Committee may provide that DERs will be deemed to have been reinvested in
additional Units, or otherwise reinvested.  To the extent that DERs are deemed
to be reinvested in additional Units with respect to an Award, such additional
Units shall, as the time of such deemed reinvestment, be included in the number
of Units as to which the host Award relates for purposes of the unit limits of
Section 4.01 of the Plan.

 

SECTION 7.                    GENERAL TERMS OF AWARDS

 

7.01                        Stand-Alone, Tandem and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, or in tandem with, any other Award granted under
the Plan or any award granted under any other plan, program or arrangement of
the Company or any Affiliate (subject to the terms of Section 10.01) or any
business entity acquired or to be acquired by the Company or an Affiliate. 
Awards granted in addition to or in tandem with other Awards or awards may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

 

7.02                        Decisions Required to be Made by the Committee. 
Other provisions of the Plan and any Award Agreement notwithstanding, if any
decision regarding an Award or the exercise of any right by a Participant, at
any time such Participant is subject to Section 16 of the Exchange Act, is
required to be made or approved by the Committee in order that a transaction by
such Participant will be exempt under Rule 16b-3, then the Committee shall
retain full and exclusive power and authority to make such decision or to
approve or disapprove any such decision by the Participant.

 

7.03                        Term of Awards.  The term of each Award shall be for
such period as may be determined by the Committee; provided, however, that in no
event shall the term of any Option (other than a nonstatutory Option granted to
a Participant outside the United States) exceed a period of ten years from the
date of its grant.

 

7.04                        Form of Payment of Awards.  Subject to the terms of
the Plan and any applicable Award Agreement, payments or substitutions to be
made by the Company upon the grant, exercise or other payment or distribution of
an Award may be made in such forms as the Committee shall determine at the time
of grant or thereafter (subject to the terms of Section 10.01), including,
without limitation, cash, Units, or other property or any combination thereof,
in each case in accordance with rules and procedures established, or as
otherwise determined, by the Committee.

 

7.05                        Limits on Transfer of Awards; Beneficiaries.  No
right or interest of a Participant in any Award shall be pledged, encumbered or
hypothecated to or in favor of any person other than the Company or an
Affiliate, or shall be subject to any lien, obligation or liability of such
Participant to any person other than the Company or an Affiliate.  Except to the
extent otherwise determined by the Committee with respect to Awards, no Award
and no rights or interests therein shall be assignable or transferable by a
Participant otherwise than by will or

 

14

--------------------------------------------------------------------------------


 

the laws of descent and distribution, and any Option or other right to purchase
or acquire Units granted to a Participant under the Plan shall be exercisable
during the Participant’s lifetime only by such Participant.  A beneficiary,
guardian, legal representative or other person claiming any rights under the
Plan from or through any Participant shall be subject to all the terms and
conditions of the Plan and any Award Agreement applicable to such Participant as
well as any additional restrictions or limitations deemed necessary or
appropriate by the Committee.

 

7.06                        Registration and Listing Compliance.  No Award shall
be paid and no Units or other securities shall be distributed with respect to
any Award in a transaction subject to the registration requirements of the
Securities Act of 1933, as amended, or any state securities law or subject to a
listing requirement under any listing agreement between the Company and any
national securities exchange, and no Award shall confer upon any Participant
rights to such payment or distribution until such laws and contractual
obligations of the Company have been complied with in all material respects. 
Except to the extent required by the terms of an Award Agreement or another
contract between the Company and the Participant, neither the grant of any Award
nor anything else contained herein shall obligate the Company to take any action
to comply with any requirements of any such securities laws or contractual
obligations relating to the registration (or exemption therefrom) or listing of
any Units or other securities, whether or not necessary in order to permit any
such payment or distribution.

 

7.07                        Evidence of Ownership; Trading Restrictions.  Units
delivered under the terms of the Plan may be recorded in book entry or
electronic form or issued in the form of certificates.  Units delivered under
the terms of the Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under federal or state
securities laws, rules and regulations thereunder, and the rules of any national
securities exchange or automated quotation system on which Units are listed or
quoted.  The Committee may cause a legend or legends to be placed on any such
certificates or issue instructions to the transfer agent to make appropriate
reference to such restrictions or any other restrictions or limitations that may
be applicable to Units.  In addition, during any period in which Awards or Units
are subject to restrictions or limitations under the terms of the Plan or any
Award Agreement, the Committee may require any Participant to enter into an
agreement providing that certificates representing Units issuable or issued
pursuant to an Award shall remain in the physical custody of the Company or such
other person as the Committee may designate.

 

SECTION 8.                      ADJUSTMENT PROVISIONS

 

8.01                        If a distribution shall be declared upon the Units
payable in Units, the number of Units then subject to any outstanding Options,
Unit Appreciation Rights, Phantom Units, Performance Awards or Other Unit-Based
Awards, the number of Units that may be issued under the Plan but are not then
subject to outstanding Options, Unit Appreciation Rights, Phantom Units,
Performance Awards or Other Unit Based Awards and the maximum number of Units as
to which Options, Unit Appreciation Rights, Phantom Units, Performance Awards or
Other Unit-Based Awards may be granted and as to which Units may be awarded
under Sections 6.02(vi) and 6.06(v), shall be adjusted by adding thereto the
number of Units that would have been distributable thereon if such Units had
been outstanding on the date fixed for determining the unitholders entitled to
receive such Unit distribution.  Units so distributed with respect to any
Restricted Units or Phantom Units, held in escrow shall also be held by the
Company in escrow

 

15

--------------------------------------------------------------------------------


 

and shall be subject to the same restrictions as are applicable to the
Restricted Units or Phantom Units on which they were distributed.

 

If the outstanding Units shall be changed into or exchangeable for a different
number or kind of units or other securities of the Company or another
corporation, or cash or other property, whether through reorganization,
reclassification, recapitalization, unit split-up, combination of units, merger
or consolidation, then there shall be substituted for each Unit subject to any
then outstanding Option, Unit Appreciation Right, Phantom Unit, Performance
Award or Other Unit-Based Award, and for each Unit that may be issued under the
Plan but that is not then subject to any outstanding Option, Unit Appreciation
Right, Phantom Unit, Performance Award or Other Unit-Based Award, the number and
kind of units or other securities (and in the case of outstanding Options, Unit
Appreciation Rights, Phantom Units, Performance Awards or Other Unit-Based
Awards, the cash or other property) into which each outstanding Unit shall be so
changed or for which each such unit shall be exchangeable.  Unless otherwise
determined by the Committee in its discretion, any such units or securities, as
well as any cash or other property, into or for which any Restricted Units or
Phantom Units held in escrow shall be changed or exchangeable in any such
transaction shall also be held by the Company in escrow and shall be subject to
the same restrictions as are applicable to the Restricted Units or Phantom Units
in respect of which such units, securities, cash or other property was issued or
distributed.

 

In case of any adjustment or substitution as provided for in this Section 8.01,
the aggregate exercise price for all Units subject to each then outstanding
Option, Unit Appreciation Right, or other purchase right, prior to such
adjustment or substitution shall be the aggregate exercise price for all units
or other securities (including any fraction), cash or other property to which
such Units shall have been adjusted or which shall have been substituted for
such Units.  Any new exercise price per unit shall be carried to at least three
decimal places with the last decimal place rounded upwards to the nearest whole
number.

 

If the outstanding Units shall be changed in value by reason of any spin off,
split off or split up, or distribution in partial liquidation, distribution in
property other than cash, or extraordinary distribution to unitholders, (a) the
Committee shall make any adjustments to any then outstanding Option, Unit
Appreciation Rights, Phantom Units, Performance Award or Other Unit-Based Award,
that it determines are equitably required to prevent dilution or enlargement of
the rights of optionees and awardees that would otherwise result from any such
transaction, and (b) unless otherwise determined by the Committee in its
discretion, any units, securities, cash or other property distributed with
respect to any Restricted Units or Phantom Units held in escrow or for which any
Restricted Units or Phantom Units held in escrow shall be exchanged in any such
transaction shall also be held by the Company in escrow and shall be subject to
the same restrictions as are applicable to the Restricted Units or Phantom Units
in respect of which such units, securities, cash or other property was
distributed or exchanged.

 

No adjustment or substitution provided for in this Section 8.01 shall require
the Partnership to issue or sell a fraction of a Unit or other security. 
Accordingly, all fractional Units or other securities that result from any such
adjustment or substitution shall be eliminated and not carried forward to any
subsequent adjustment or substitution.  Owners of Restricted Units or Phantom
Units held in escrow shall be treated in the same manner as owners of Units not
held in escrow with respect to fractional Units created by an adjustment or
substitution of Units, except

 

16

--------------------------------------------------------------------------------


 

that, unless otherwise determined by the Committee in its discretion, any cash
or other property paid in lieu of a fractional Unit shall be subject to
restrictions similar to those applicable to the Restricted Units or Phantom
Units exchanged therefor.

 

All adjustments shall be made in a manner compliant with Section 409A of the
Code.  Without limiting the foregoing, the Committee shall not make any
adjustments to outstanding Options or Unit Appreciation Rights that would
constitute a modification or substitution of the stock right under Treas. Reg.
§1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Section 409A of the Code.

 

SECTION 9.                      CHANGE OF CONTROL PROVISIONS

 

9.01                        Acceleration of Exercisability and Lapse of
Restrictions.  Unless otherwise determined by the Committee at the time of grant
of an Award or unless otherwise provided in the applicable Award Agreement, if
any Change of Control shall occur:

 

(i)                                     all outstanding Awards pursuant to which
the Participant may have exercise rights, the exercise of which is restricted or
limited, shall become fully exercisable;

 

(ii)                                  all restrictions or limitations, including
risks of forfeiture but excluding performance based restrictions, on outstanding
Awards subject to restrictions or limitations under the Plan shall lapse; and

 

(iii)                               all performance criteria and other
conditions to payment of Awards under which payments of cash, Units or other
property are subject to performance conditions shall be deemed to be achieved or
fulfilled, measured at the actual performance level achieved as of the end of
the calendar quarter immediately preceding the date of the Change of Control,
and payment of such Awards on that basis shall be made or otherwise settled at
the time of the Change of Control; provided, however, that, if such Awards
constitute deferred compensation under Section 409A of the Code, the Awards
shall vest on the basis described above but shall remain payable on the
date(s) provided in the underlying Award Agreements.

 

9.02                        Termination of Employment Following Change of
Control.  If within three years following the date of any Change of Control the
employment or service of a Participant shall be terminated voluntarily or
involuntarily for any reason other than for Cause, then unless otherwise
provided in the applicable Award Agreement, and in addition to any other rights
of post termination exercise that the Participant (or other holder of the Award)
may have under the Plan or the applicable Award Agreement, any Option, Unit
Appreciation Right or other Award granted to the Participant and outstanding on
the date of the Change of Control, the payment or receipt of which is dependent
upon exercise by the Participant (or other holder of the Award) shall be
exercisable for a period of 90 days following the date of such termination of
employment or service but not later than the expiration date of the Award.

 

9.03                        Definition of Change of Control.  For purposes of
this Section 9, a “Change of Control” shall mean any of the following events: 
(i) a “Change of Control” as defined in the Omnibus Agreement, (ii) a
transaction resulting in the general partner of the Partnership ceasing

 

17

--------------------------------------------------------------------------------


 

to be an Affiliate of EQT, or (iii) a “Change of Control” of EQT as defined in
the EQT Long-Term Incentive Plan.  Anything in this definition to the contrary
notwithstanding, with respect to any Award that is not exempt from but is
intended to be compliant with Section 409A of the Code, no Change of Control
shall accelerate payment of such Award unless such event constitutes an event
specified in Section 409A(a)(2)(A)(v) of the Code and the Treasury Regulations
promulgated thereunder.

 

SECTION 10.               AMENDMENTS TO AND TERMINATION OF THE PLAN

 

10.01                 The Board may amend, alter, suspend, discontinue or
terminate the Plan without the consent of unitholders or Participants, except
that, without the approval of the unitholders of the Partnership, no amendment,
alteration, suspension, discontinuation or termination shall be made if
unitholder approval is required by any federal or state law or regulation or by
the rules of any exchange on which the Units may then be listed, or if the
amendment, alteration or other change materially increases the benefits accruing
to Participants, increases the number of Units available under the Plan or
modifies the requirements for participation under the Plan, or if the Board in
its discretion determines that obtaining such unitholder approval is for any
reason advisable; provided, however, that, without the consent of the
Participant, no amendment, alteration, suspension, discontinuation or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him.  The Committee may,
consistent with the terms of the Plan, waive any conditions or rights under,
amend any terms of, or amend, alter, suspend, discontinue or terminate, any
Award theretofore granted, prospectively or retrospectively; provided, however,
that, without the consent of a Participant, no amendment, alteration,
suspension, discontinuation or termination of any Award may materially and
adversely affect the rights of such Participant under any Award theretofore
granted to him.

 

SECTION 11.               GENERAL PROVISIONS

 

11.01                 No Right to Awards; No Unitholder Rights.  No Participant,
Employee or Non-Employee Director shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants, Employees and Non-Employee Directors, except as provided in any
other compensation, fee or other arrangement with the Participant, Employee or
Non-Employee Director.  No Award shall confer on any Participant any of the
rights of a unitholder of the Partnership unless and until Units are in fact
issued to such Participant in connection with such Award.

 

11.02                 Withholding.  To the extent required by applicable
Federal, state, local or foreign law, the Participant or his successor shall
make arrangements satisfactory to the Company, in its discretion, for the
satisfaction of any withholding tax obligations that arise in connection with an
Award.  The Company shall not be required to issue any Units or make any cash or
other payment under the Plan until such obligations are satisfied.

 

The Company is authorized to withhold from any Award granted or any payment due
under the Plan, including from a distribution of Units, amounts of withholding
taxes due with respect to an Award, its exercise or any payment thereunder, and
to take such other action as the Committee may deem necessary or advisable to
enable the Company and Participants to satisfy obligations for the payment of
such taxes.  This authority shall include authority to withhold or

 

18

--------------------------------------------------------------------------------


 

receive Units, Awards or other property and to make cash payments in respect
thereof in satisfaction of such tax obligations.

 

11.03                 No Right to Employment or Continuation of Service. 
Nothing contained in the Plan or any Award Agreement shall confer, and no grant
of an Award shall be construed as conferring, upon any Participant any right to
continue in the employ or service of the Company or any Affiliate or to
interfere in any way with the right of the Company or unitholders to terminate a
Participant’s employment or service at any time or increase or decrease his
compensation, fees or other payments from the rate in existence at the time of
granting of an Award, except as provided in any Award Agreement or other
compensation, fee or other arrangement with the Participant.

 

11.04                 Unfunded Status of Awards; Creation of Trusts.  The Plan
is intended to constitute an “unfunded” plan for incentive compensation.  With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company; provided, however, that the Committee may authorize the
creation of trusts or make other arrangements to meet the Company’s obligations
under the Plan to deliver cash, Units or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines.

 

11.05                 No Limit on Other Compensatory Arrangements.  Nothing
contained in the Plan shall prevent the Company from adopting other or
additional compensation arrangements (which may include, without limitation,
employment agreements with executives and arrangements that relate to Awards
under the Plan), and such arrangements may be either generally applicable or
applicable only in specific cases.  Notwithstanding anything in the Plan to the
contrary, the terms of each Award shall be construed so as to be consistent with
such other arrangements in effect at the time of the Award.

 

11.06                 No Fractional Units.  No fractional Units shall be issued
or delivered pursuant to the Plan or any Award.  The Committee shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
fractional Units or whether such fractional Units or any rights thereto shall be
forfeited or otherwise eliminated.

 

11.07                 Governing Law.  The validity, interpretation, construction
and effect of the Plan and any rules and regulations relating to the Plan shall
be governed by the laws of the Commonwealth of Pennsylvania (without regard to
the conflicts of laws thereof), and applicable Federal law.

 

11.08                 Severability.  If any provision of the Plan or any Award
is or becomes or is deemed invalid, illegal or unenforceable in any
jurisdiction, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or Award, it shall be deleted and the remainder of the Plan or Award
shall remain in full force and effect; provided, however, that, unless otherwise
determined by the Committee, the provision

 

19

--------------------------------------------------------------------------------


 

shall not be construed or deemed amended or deleted with respect to any
Participant whose rights and obligations under the Plan are not subject to the
law of such jurisdiction or the law deemed applicable by the Committee.

 

SECTION 12.               SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE
CODE.

 

12.01                 It is intended that the payments and benefits provided
under the Plan and any Award shall either be exempt from the application of, or
comply with, the requirements of Section 409A of the Code.  The Plan and all
Award Agreements shall be construed in a manner that effects such intent. 
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed.  Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.

 

12.02                 Notwithstanding anything in the Plan or in any Award
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Agreement by reason of the occurrence of a Change of Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change of Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition).  This provision does
not prohibit the vesting of any Award upon a change of control, disability or
separation from service, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the next earliest payment or distribution date or event
specified in the Award Agreement that is permissible under Section 409A.  If
this provision prevents the application of a different form of payment of any
amount or benefit, such payment shall be made in the same form as would have
applied absent such designated event or circumstance.

 

12.03                 Notwithstanding anything in the Plan or in any Award
Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Plan or any Award
Agreement by reason of a Participant’s separation from service during a period
in which the Participant is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Committee under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes): (i) the amount of such non-exempt deferred compensation that would
otherwise be payable during the six-month period immediately following the
Participant’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the Participant’s
separation from service (or, if the Participant dies during such period, within
30 days after the Participant’s death) (in either case, the “Required Delay
Period”); and

 

20

--------------------------------------------------------------------------------


 

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

 

12.04                 Timing of Distribution of DERs.  Unless otherwise provided
in the applicable Award Agreement, any DERs granted with respect to an Award
hereunder will be paid or distributed no later than the 15th day of the 3rd
month following the later of (i) the calendar year in which the corresponding
distributions were paid to unitholders, or (ii) the first calendar year in which
the Participant’s right to such DERs is no longer subject to a substantial risk
of forfeiture.

 

SECTION 13.               EFFECTIVE DATE AND TERM OF THE PLAN

 

13.01                 The Plan has been approved by the limited partners of the
Partnership and shall become effective on the later of the date of its approval
by the Board or the initial public offering of Units and shall terminate on, and
no Awards may be granted after, the earliest of the date established by the
Board or the Committee, the 10th anniversary of the date the Plan was approved
by the limited partners of the Partnership (or such earlier anniversary, if any,
required by the rules of the exchange on which Units are traded) or the date
Units are no longer available for delivery pursuant to Awards under the Plan.
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award granted prior to such termination, and the authority
of the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under such Award, shall extend
beyond such termination date.

 

21

--------------------------------------------------------------------------------